DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Harshad Vangapaty on 27 May 2022.
The application has been amended as follows: 

What is claimed is:
1.	(Currently Amended) A method of wireless communication at a user equipment (UE), comprising:
adjusting a bandwidth configuration of the UE for wireless communication with a base station, wherein the bandwidth configuration is increased for the UE to perform a positioning function to determine a position of the UE; and
performing the positioning function using the increased bandwidth configuration, wherein performing the positioning function comprises performing a measurement associated with the positioning function using the increased bandwidth configuration.

2.	(Previously Presented) The method of claim 1, wherein the bandwidth configuration is dynamically adjusted by the UE.

3.	(Original) The method of claim 1, further comprising:
receiving an indication from the base station, wherein the bandwidth configuration of the UE is adjusted based on the indication received from the base station.

4.	(Canceled)

5.	(Canceled)

6.	(Previously Presented) The method of claim 1, wherein the adjusted bandwidth configuration is based on an intended accuracy of the measurement associated with the positioning function.

7.	(Previously Presented) The method of claim 1, wherein the bandwidth configuration is adjusted for the UE to perform a radio resource management (RRM) measurement for a serving cell or a neighbor cell.

8.	(Previously Presented) The method of claim 7, wherein the adjusted bandwidth configuration comprises a different bandwidth for each cell being measured.

9.	(Previously Presented) The method of claim 1, wherein the bandwidth configuration is increased for the UE to perform a mobility function, and wherein the bandwidth configuration includes a first bandwidth configuration for a first measurement associated with a serving cell and a second bandwidth configuration for a second measurement associated with a neighbor cell.

10.	(Previously Presented) The method of claim 1, wherein the bandwidth configuration is further adjusted for the UE to perform at least one of a voice over long term evolution (VoLTE) function or a transmission of a sounding reference signal (SRS), and wherein the adjusted bandwidth configuration includes an increased the bandwidth configuration for performing VoLTE or a bandwidth configuration for better quality of service for performing VoLTE, or wherein the adjusted bandwidth configuration is dynamically configured for the transmission of the SRS.

11.	(Previously Presented) The method of claim 1, wherein the bandwidth configuration is further adjusted for the UE to perform a radio link monitoring (RLM) measurement, wherein adjusting the bandwidth configuration includes increasing the bandwidth configuration for the RLM measurements prior to declaring a radio link failure.

12.	(Canceled)

13.	(Previously Presented) The method of claim 1, wherein the bandwidth configuration is increased for the UE to transmit a random access preamble, and wherein adjusting the bandwidth configuration includes selecting a bandwidth for transmission of the random access preamble based on a resolution for timing advance correction.

14.	(Previously Presented) The method of claim 1, wherein the performing the positioning function, using the increased bandwidth configuration comprises:
performing a first function using a first bandwidth; and 
performing a second function using a second bandwidth,
wherein at least one of the first function or the second function comprises the positioning function.

15.	(Original) The method of claim 1, wherein the bandwidth configuration is adjusted based on a reconfiguration determined at the UE.

16.	(Original) The method of claim 15, further comprising:
receiving, using a first bandwidth, a control transmission indicating a communication associated with a second bandwidth, wherein the second bandwidth is larger than the first bandwidth,
wherein adjusting the bandwidth configuration includes increasing the bandwidth configuration from the first bandwidth to the second bandwidth in response to the control transmission.

17.	(Currently Amended) An apparatus for wireless communication at a user equipment (UE), comprising:
a memory; and
at least one processor coupled to the memory and configured to:
adjust a bandwidth configuration of the UE for wireless communication with a base station, wherein the bandwidth configuration is increased for the UE to perform a positioning function to determine a position of the UE, wherein performing the positioning function comprises performing a measurement associated with the positioning function using the increased bandwidth configuration; and
communicate with a base station based on the adjusted bandwidth configuration.

18.	(Currently Amended) A method of wireless communication at a base station, comprising:
adjusting a bandwidth configuration for wireless communication of at least one of a user equipment (UE) for the UE to determine a position of the UE; and
communicating with the UE according to the adjusted bandwidth configuration.

19.	(Canceled)

20.	(Canceled)

21.	(Previously Presented) The method of claim 18, wherein the adjusted bandwidth configuration is based on an intended accuracy of the measurement associated with the positioning function.

22.	(Previously Presented) The method of claim 18, wherein the bandwidth configuration is further adjusted for the UE to perform a radio resource measurement (RRM) measurement for a serving cell or a neighbor cell.

23.	(Previously Presented) The method of claim 18, wherein the bandwidth configuration is increased for the UE to perform a mobility function, and wherein the bandwidth configuration of the UE includes a first bandwidth configuration for a first measurement associated with a serving cell and a second bandwidth configuration for a second measurement associated with a neighbor cell.

24.	(Previously Presented) The method of claim 18, wherein the bandwidth configuration is further adjusted for the UE to perform a voice over long term evolution (VoLTE) function, and wherein the adjusted bandwidth configuration of the UE includes an increased bandwidth configuration used by the UE for performing VoLTE or a bandwidth configuration for better quality of service for performing VoLTE.

25.	(Previously Presented) The method of claim 18, the bandwidth configuration is increased for the transmission of an SRS, and wherein the base station adjusts the bandwidth configuration of the UE.

26.	(Currently Amended) The method of claim 18, wherein the bandwidth configuration is increased for the transmission of a random access preamble, and wherein adjusting the bandwidth configuration for the wireless communication of the at least one of the UE 

27.	(Previously Presented) The method of claim 18, wherein the bandwidth configuration is further adjusted for the UE to perform a radio link measurement (RLM), wherein adjusting the bandwidth configuration of the UE includes increasing the bandwidth configuration for RLM measurements prior to declaring a radio link failure.

28.	(Previously Presented) The method of claim 18, wherein the bandwidth configuration includes a first bandwidth for the UE to perform a first function and a second bandwidth for the UE to perform a second function, and at least one of the first function or the second function comprises the positioning function.

29.	(Original) The method of claim 18, further comprising:
transmitting, using a first bandwidth, a control transmission to the UE indicating a communication associated with a second bandwidth, wherein the second bandwidth is larger than the first bandwidth; and
transmitting the communication to the UE using the second bandwidth.

30.	(Original) The method of claim 18, wherein the base station adjusts the bandwidth configuration of the base station.

31.	(Original) The method of claim 30, wherein adjusting the bandwidth configuration of the base station includes increasing a transmission bandwidth of the base station in response to at least one of:
a need for an increase in capacity;
a need for improved accuracy of measurements; 
an application of the communication; or
a group of UEs served by the base station.

32.	(Currently Amended) An apparatus for wireless communication at a base station, comprising:
a memory; and
at least one processor coupled to the memory and configured to:
adjust a bandwidth configuration for wireless communication of at least one of a user equipment (UE to determine a position of the UE; and
communicate with the UE according to the adjusted bandwidth configuration.

33.	(Previously Presented) The method of claim 1, wherein the positioning function is associated with at least one of UE mobility or a random access channel (RACH) procedure.

34.	(New) The apparatus of claim 17, wherein the bandwidth configuration is dynamically adjusted by the UE.

35.	(New) The apparatus of claim 17, wherein the adjusted bandwidth configuration is based on an intended accuracy of the measurement associated with the positioning function.
36.	(New) The apparatus of claim 17, wherein the processor is further configured to:
receive an indication from the base station, wherein the bandwidth configuration of the UE is adjusted based on the indication received from the base station.

37.	(New) The apparatus of claim 17, wherein the bandwidth configuration is adjusted based on a reconfiguration determined at the UE.


Allowable Subject Matter
Claims 1-3, 6-11, 13-18, and 21-37 (Renumbered 1-32) are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving “adjusting a bandwidth configuration of the UE”, “wherein the bandwidth configuration is increased to perform a positioning function to determine a position of the UE”, and “perform the positioning function using the increased bandwidth configuration”, among other claim limitations, are non-obvious over the prior art.  The closest prior art of record Divakaran and Moshfeghi teaches “adjusting a bandwidth configuration of the UE and perform the positioning function using the increased bandwidth configuration” but does not teach “wherein the bandwidth configuration is increased to perform a positioning function to determine a position of the UE” and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284.  The examiner can normally be reached on Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416

/AJIT PATEL/Primary Examiner, Art Unit 2416